—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered October 30, 1998, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the fifth degree, and sentencing him to three concurrent terms of 4V2 to 9 years concurrent with a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence clearly established that defendant and his codefendant were engaged in a drug selling enterprise, and that they jointly possessed additional drugs that matched those sold by defendant to the undercover officer and that were recovered from the codefendant’s purse in an apartment in immediate proximity to the sale (see, People v Dean, 200 AD2d 582, lv denied 83 NY2d 871) and from which apartment defendant was earlier seen leaving. Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.